Title: To Benjamin Franklin from William Smith, 16 May 1772
From: Smith, William
To: Franklin, Benjamin



Sir
Philada. May 16th. 1772
I was favoured with your obliging Letter, acknowleging the Receipt of sundry Copies of our Transactions for some learned Societies and Gentlemen in England, and informing us that you had delivered the Books accordingly.
I was then preparing to embark for Carolina, where I was lucky enough to get One Thousand Guineas for our College, which is at present in such Repute among them that we have upward of 30 Students from thence, who are Children of the principal Families there. I therefore desired that the other Secretaries might write to you, and send you the Books for the foreign Societies, as well as the Sheet missing in Dr. Fothergill’s Book; but it was neglected, as there were but few good Opportunities during the Winter.
The missing Sheet is enclosed herein, which you will be pleased to send to Dr. Fothergill. From Capt. Falconer you will receive a Box, address’d to you containing Copies of our Transactions for the following Societies, with a short Letter on the Blank Leaf before the Title Page for each of them viz 1 The University of Oxford; 2 Cambridge; 3 Glasgow; 4 Edinburgh; 5 St. Andrews; 6 King’s College Aberdeen; 7 Mareschal College Do. 8 Royal Acad. of Sciences, Paris; 9 Royal Acad. Stockholm; 10 Imp Soc. Petersburg; 11 Soc. at Gottingen; 12 Soc. Berne in Swisserland; 13 Acad: at Bononia; 14 Acad: at Florence; 15 Royal Acad. at Berlin; 16 Do. at Turin; 17 Academia Naturae Curiosorum; 18 Monsr. Buffon at Paris; with 9 Copies for yourself, making in all 27 Copies.
The Society are sensible that they are giving you a great Deal of Trouble, to find proper and safe Conveyances for these Books; but, besides the Propriety of their Passing thro’ your Hands, they know no other Person to whom they could send them, and on whose Zeal for the Credit and Service of the Society they can so well depend.
Should you want any more of the Books, Bradford has sent 50 Copies to the Bookseller Dilly in the Poultry, to whom you can recommend any of your Friends that may want Copies. I am sorry more were not sent to London early, as they would have sold, and help’d to make the Society better known. There are now but 40 Copies left in Philada. and those I have sent for to lock up for the Use of the Society; that Number being small enough to keep for Presents to learned Strangers that may come among us and ask for the Book for years to come. The Society, I hope, will still rise in Reputation and Usefulness; but our various Expences at our first Outset, notwithstanding the Assembly’s Bounty, have left us near Two Hundred Pounds in Debt to our Printer and others, and I know [not] how we shall get clear, unless the Public nurse us a little farther.
Dr. Bond has communicated your last Letter, with the Letters and Presents of Books from Mr. Ludlam, Mr. Foster and others; all which shall be soon answered. Mr. Ludlam does us great Honour by his kind Notice and generous Applause of our Humble Labours. Be so good as acquaint him that Mr. Rittenhouse and myself are appointed to write to Him.
I am afraid we have not the proper Titles and Address of some of the foreign Societies, and we had not Time to consult such Books as would [have] given them to us; but perhaps by interlining a Word in any that may be deficient you may set all right. I had drawn up the little Letter for the Blank Leaf before the Title Page in Latin; but on further Consultation, we thought as our Book was in English, the Letter should also be English; since whoever could understand the one would understand the other. It was thought also by some that, as a Society, it woud be below our Dignity to use any but our own Language, as the French write always in theirs, and we think ours equally good, and that, among the Literati, it is becoming equally universal. I am Sir Your most obedient humble Servant
William Smith


P.S. The Acad. Naturae Curiosorum, is that in Germany, but in what Town I do not remember, as Dr. Kuhn who gave the List of German Societies, is not to be found before I must close this; but I believe the Society is at Nuremberg.

The Society have received a Letter from Mr. White, Treasurer I think he is of the Foundling Hospital, with some curious Prints of Animals, part of a great Work he is carrying on, entitled Musaeum Britannicum, and desiring some Assistance from the Society, with respect to American Animals. Please to send him the enclosed after sealing it, with one of the 9 Copies of Transactions sent to yourself, as the Box was sent on board, before the Society ordered the Book for Mr. White. We cannot make out from the Subscription to his Letter whether his Name is John or Thomas, that is J. or T. White.
Dr. Benjamin Franklin

